900 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Henry DAVIS, Plaintiff-Appellant,v.FAIRFAX ADULT DETENTION CENTER, Defendant-Appellee.
No. 89-6831.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1989.Decided:  Feb. 2, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (C/A No. 89-42-AM)
John Henry Davis, appellant pro se.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
John Henry Davis appeals from the district court's order dismissing without prejudice this 42 U.S.C. Sec. 1983 action for failure to comply with a court order to particularize his complaint.  Our review of the record and the district court's opinion discloses that there was no abuse of discretion and this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 We note that the dismissal was without prejudice.  Davis is therefore free to file another action in district court based on the same events that prompted his filing the instant action.  If Davis chooses to file another action, he is advised that his pleadings should contain "a short and plain statement of the claim[s]."  Fed.R.Civ.P. 8(a)